Citation Nr: 0510384	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  99-18 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for Reiter's syndrome and 
gouty arthritis.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1970.

The instant appeal arose from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Louisville, Kentucky, which denied a claim for service 
connection for degenerative and gouty arthritis and found 
that new and material evidence had not been presented with 
regard to a claim to reopen a claim for service connection 
for Reiter's syndrome.  

The veteran appeared at a personal hearing using 
videoconferencing techniques before a Veterans Law Judge in 
August 2000.  In January 2001, the Board of Veterans' Appeals 
(Board) found that new and material evidence had been 
presented in this case and remanded the claim for further 
development.  That Veterans Law Judge has since left the 
Board.

The veteran appeared at another personal hearing using 
videoconferencing techniques before the undersigned Veterans 
Law Judge in November 2002.  Thereafter, the case was 
remanded by the Board in June 2003 for due process reasons.  
The veteran appeared at another personal hearing using 
videoconferencing techniques before the undersigned Veterans 
Law Judge in March 2004.  This case was again remanded by the 
Board in June 2004 for further development.


FINDINGS OF FACT

1.  The veteran does not currently have Reiter's syndrome.

2.  Any current gouty arthritis is not attributable to 
military service.




CONCLUSION OF LAW

Neither Reiter's syndrome nor gouty arthritis was incurred in 
or aggravated by the appellant's active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The Court decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the veteran was provided proper VCAA 
notice with respect to this case.  The veteran was provided 
with VCAA letters dated February 7, 2001, March 19, 2003, and 
July 2, 2004.  These letters provided content complying 
notice to the claimant regarding what information and 
evidence must be submitted by him, and what information and 
evidence would be obtained by VA.  The letters advised him 
that VA would attempt to get any relevant federal evidence as 
well as any private medical evidence which he identified.  
The 2001 letter requested that he provide information 
regarding certain pre-service medical treatment records.  

The 2004 letter advised him what evidence was needed to 
establish entitlement to service connected compensation 
benefits.  In particular, the July 2002 supplemental 
statement of the case (SSOC) provided him with the laws and 
regulations relevant to the VCAA.  With regard to the fourth 
element of notice, the Board notes that VA has literally 
requested the veteran to provide "any evidence in his 
possession" that pertains to his claim in the 2003 and 2004 
letters.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 U.S.C.A. §§  C.F.R. § 20.1102 (harmless error).  In this 
case, because each of the four content requirements of VCAA 
notice have been fully satisfied, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.  

With respect to the VA's duty to assist, the veteran has 
provided written statements supporting his contentions and 
has provided testimony at four personal hearings.  He has 
also provided evidence from several medical treatises.  VA 
has developed the veteran's service medical records, VA 
treatment records and private treatment records.  The Board 
notes that the veteran has asserted that he received 
outpatient treatment several times for venereal diseases in 
service.  However, the National Personnel Records Center 
(NPRC) has indicated that all such records would have been 
sent to VA, yet the service medical records associated with 
the claims folder do not contain such records.  Accordingly, 
the Board finds that further efforts to develop this evidence 
would be futile.  Similarly, the veteran reported receiving 
treatment for venereal disease, or some other genitourinary 
disorder, prior to service.  However, he has advised VA that 
these records have been destroyed, so the Board concludes 
that further efforts to develop this evidence would also be 
futile.  

The veteran has not identified any additional pertinent 
evidence.  The Board is not aware of a basis for speculating 
that relevant evidence exists that VA has not obtained or 
attempted to obtain.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. §§  U.S.C.A. § 5103A(d)(1).  Two 
examinations with medical opinions have been provided in 
connection with this claim.  

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran.  Rather, the Board's analysis will focus 
specifically on what the evidence shows, or does not show, on 
this claim. 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. §§  U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection requires evidence that a disease or 
disorder was incurred in or aggravated during service or that 
the disease or disorder is otherwise attributable to service.  
38 U.S.C.A. §§  U.S.C.A. § 1131 (West 2002).  If a disability 
is not shown to be chronic during service, service connection 
may nevertheless be granted when there is continuity of 
symptomatology post-service.  38 U.S.C.A. §§  C.F.R. 
§ 3.303(b) (2003).  Service connection may also be granted 
for disease or disability, which is diagnosed after discharge 
from service, when all of the evidence establishes that such 
disease, or disability was incurred during service.  
38 U.S.C.A. §§  C.F.R. § 3.303(d) (2003).  

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The veteran contends, in essence, that he currently suffers 
from Reiter's syndrome, which he developed as a result of a 
venereal disease which he contracted in service.  As noted 
above, he asserts that he was treated for venereal disease on 
three occasions in service.  Service medical records are 
silent for complaints, treatment or diagnosis referable to 
venereal disease.  The veteran has also stated that he was 
treated for venereal disease, or a disorder manifested by 
penile discharge, prior to service.  He indicates that he was 
first diagnosed with Reiter's syndrome in 1975 and that he 
did not receive treatment or have symptoms of Reiter's 
disease prior to that time.

The evidence of record includes a January 1975 medical record 
which noted that the veteran had complaints of left wrist and 
right knee pain and documented episodes of gonorrhea.  The 
diagnosis was "unclear" and Reiter's syndrome, GC arthritis 
and gout were all suggested.  VA hospital records in March 
1975 noted resolving Reiter's syndrome.  An April 1990 VA 
treatment record noted a history of Reiter's syndrome without 
any objective evidence.  A September 1998 VA examination 
report diagnosed Reiter's syndrome without performing any 
diagnostic or clinical tests, although the record was 
reviewed.  

A September 2001 VA examination report concluded, after 
review of the claims folder and the veteran's medical chart, 
that the veteran's "joint symptoms have been secondary to 
gouty arthritis rather than true Reiter's syndrome all 
along."  In support for this position, the examiner noted 
that there was no documented, culture-proven venereal disease 
and that fluid from the knee joint was positive for uric acid 
crystals which suggested the diagnosis of gout.  A December 
2001 addendum to that examination report stated that "[i]n 
regards to [the veteran's] diagnosis of gouty arthritis, 
gouty arthritis would not likely be etiologically related to 
the veteran's in-service treatment for venereal disease [or] 
. . . any pre-service venereal disease."

In September 2004, the veteran underwent another VA 
examination which diagnosed gouty arthritis and Reiter's 
syndrome by patient history only.  The examiner opined, "at 
this time, I have insufficient clinical evidence to support 
diagnosis of Reiter's syndrome at this time."  The examiner 
also found that there was "no clinical evidence to support 
that either Reiter's syndrome or gouty arthritis is related 
to the veteran's military service."  The examiner supported 
this conclusion by noting that there was no evidence of 
arthritic condition after review of the service medical 
records and gouty arthritis was not diagnosed for more than 
one year after the veteran separated from service.

With regard to the claim for service connection for Reiter's 
syndrome, the claim fails because the evidence does not show 
that the veteran currently has Reiter's syndrome.  While 
there is some evidence of a diagnosis of Reiter's syndrome in 
1975 and again in 1998, the preponderance of the evidence 
reveals that there is no present disability.  The two most 
recent VA examinations, in 2001 and 2004 clearly state that 
the veteran does not currently have Reiter's syndrome.  
Further, an October 2004 VA medical treatment record noted 
that testing was negative for HLA-B27, a strong indicator of 
the presence of Reiter's syndrome.  The veteran provided 
medical treatise evidence indicating that 80 percent of 
persons with Reiter's syndrome are HLA-B27 positive and only 
6 percent of people who do not have the syndrome have the 
HLA-B27 gene.  For these reasons, the preponderance of the 
evidence is against a finding that the veteran currently has 
Reiter's syndrome.  Without evidence showing that a 
disability is present, service connection is not warranted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

While the Board acknowledges the contentions of the veteran 
that he currently has Reiter's syndrome, he is not competent 
diagnose any current medical disorder.  This is so because 
the appellant is a lay person and is therefore not competent 
to offer an opinion requiring medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule is inapplicable, and the claim must be denied. 38 
U.S.C.A. § 5107(b) (West 1991).

With regard to the issue of gouty arthritis, the Board finds 
that the preponderance of the evidence is against this aspect 
of the claim as well because the evidence of record does not 
show that the veteran's gouty arthritis resulted from his 
active service.  For the reasons explained above, the veteran 
is not competent to relate any current orthopedic problems to 
his service.

The only medical nexus evidence on this point is negative.  
The conclusions of both the 2001 and 2004 VA examiners fail 
to support the veteran's claim.  Further, VA treatment 
records in September and October 2004 note that diagnostic 
and clinical testing was essentially normal in this regard.  
Uric acid levels, an indicator for gout, were normal.  
Further, there is no evidence of arthritis within a year of 
discharge, so service connection on a presumptive basis is 
also not warranted.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied. 38 U.S.C.A. § 
5107(b) (West 1991).  


ORDER

The claim for entitlement to service connection for Reiter's 
syndrome and gouty arthritis is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


